 1
 2
 3
 4
 5
 6
 7
 8
 9
10                          UNITED STATES DISTRICT COURT
11                       SOUTHERN DISTRICT OF CALIFORNIA
12
     SHEILA DASHNAW, et al.,                       Case No. 3:17-cv-00159-L-JLB
13
14         Plaintiffs,
                                                     ORDER DENYING WITHOUT
15                                                   PREJUDICE PLAINTIFF'S
           v.
                                                     MOTION FOR PRELIMINARY
16                                                   APPROVAL OF SETTLEMENT
     NEW BALANCE ATHLETICS, INC.,
17
           Defendant.
18
19         Pending before the Court in this putative class action alleging consumer fraud
20   relating to "made in USA" representations on certain New Balance athletic shoes, is
21   Plaintiffs' motion for preliminarily approval of class action settlement. The motion
22   is denied without prejudice for the following reasons:
23         1.     The representation in the motion and the proposed class notice that
24   class members will receive "up to $10" in damages is problematic. "Up to $10" is
25   the maximum class member payment provided under the settlement agreement. The
26   actual amount depends on the number of claims. However, based on the
27   representations in Plaintiff's motion, the class members will not receive $10 unless
28   the class participation rate is extremely low or the factual representations in support
                                                                  CASE NO. 3:17-cv-00159-L-JLB
 1   of the proposed settlement are inaccurate by a wide margin. Pursuant to the

 2   settlement agreement, Defendant is to pay $750,000 as "total Relief Amount." From

 3   that amount, an estimated $200,000 is deducted for settlement administration costs

 4   and $15,000 for requested class representative service compensation. After

 5   deductions, approximately $535,000 is available to pay the class members.

 6   Defendant estimates that one million qualifying pairs of New Balance shoes were

 7   sold to the putative class. Assuming that the estimate is accurate, and that every

 8   putative class member submits a claim for one pair of shoes, each will receive

 9   $0.54. It is very uncommon in consumer class actions for every class member to

10   submit a claim. "[I]t is not unusual for only 10 or 15% of the class members to

11   bother filing claims." Briseno v. ConAgra Foods, Inc., 844 F.3d 1121, 1131 (9th

12   Cir. 2017) (internal quotation marks and citation omitted). Ten or 15% are "low

13   participation rates." Id. If only 10% of the putative class submit claims, their

14   estimated recovery will be $5.35. To receive $10, the participation rate would have

15   to be abysmally low -- just over 5%. A realistic estimate of individual class member

16   recovery is relevant to the settlement fairness determination under Federal Rule of

17   Civil Procedure 23(e), see In re Bluetooth Headset Prod. Liability Litig., 654 F.3d

18   935, 946 (9th Cir. 2011), and to the adequacy of the proposed notice to the class, see
19   In re Online DVD Rental Antitrust Litig., 779 F.3d 934, 946 (9th Cir. 2015). The
20   estimate of class member recovery provided in the motion and proposed notice
21   appears inaccurate on its face, and lacks a plausible explanation.
22           2.   The proposed cy pres award does not comply with Dennis v. Kellogg
23   Co., 697 F.3d 858, 865 (9th Cir. 2012) (" [W]e require that there be a driving nexus
24   between the plaintiff class and the cy pres beneficiaries.”).
25           3.   The parties have provided no evidence of compliance with 28 U.S.C. §
26   1715.
27   /////
28
                                                 1
                                                                     CASE NO. 3:17-cv-00159-L-JLB
 1         4.     The proposed class notice must be amended to make clear that making

 2   an objection does not preclude a class member from submitting a claim.

 3         5.     Federal Rule of Civil Procedure 23(e)(5) provides that "[a]ny class

 4   member may object" to the proposed settlement. Although the parties may

 5   encourage class members to provide written objections by a date certain, the Court

 6   is not inclined to prohibit a class member from objecting, if he or she did not file

 7   written objections or did not do so in a timely manner. Accordingly, the proposed

 8   notice must be amended consistent with this order.

 9         For the foregoing reasons, Plaintiff's motion for preliminary approval of class

10   action settlement is denied without prejudice to re-filing after curing the foregoing

11   defects.

12         IT IS SO ORDERED.
13
14   Dated: October 5, 2018
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
                                                                   CASE NO. 3:17-cv-00159-L-JLB
